Title: To John Adams from William Tudor, 31 July 1775
From: Tudor, William
To: Adams, John


     
      Head Quarters at Cambridge July 31st. 1775
      Dear Sir
     
     I have this Minute your Favour of 23d. July. We have had, Saturday Night and last Night much skirmishing between the ministerial and continental Troops. The Regulars attempted entrenching on Charlestown Neck Saturday Night, which produc’d a Brush Sunday Morning. They were obliged to desist by the Fire of our ranging Parties. It is said they lost seven and we two Men. There has been a considerable Cannonade from the Entrenchments on Bunkers Hill this Morning. They have kill’d two of our People. Marblehead Men. Their Cannon were not answer’d from our Forts—because we are not yet in a perfect State of Defence.
     Genl. Gage has again permitted the Inhabitants of Boston to come out, on the same Lay as before 17th. June. From the best Accounts of those I have seen who came out on Saturday, the Enemy have but 5000 effective Men. The Men grumble for Pay and fresh Provission. They are distress’d, chagrin’d and confounded. They have been very sickly but are mending. The Regulars burnt the George Tavern on Saturday Night—and lost one Man who deserted. Last Week we had 5 Deserters come over—I expect many more.
     It is now 5 oClock Afternoon and I have but just return’d from Court Martial, which sits every Day from 8 to 3 oClock. I was appointed Judge Advocate the 14th. Instant and have not had a Leisure hour since. The Duty is excessively fatiguing. I am alone in the office without a Clerk or any Assistance. I am ordered to go to Roxbury tomorrow and yet have Orders to attend a very important Trial here. My Duty is vastly more important and extensive than I could have imagined. One Court is no sooner dissolv’d than another is ordered to sit. The Congress I believe were not sufficiently aware of the Necessity of the Appointment of Judge Advocate and much less of his Duty, or surely they would not have Allow’d only Captain’s Pay to the Man who in this Department must act as Advocate, Register, and Clerk. I must beg Sir you will make a proper Representation of this Place to the Congress, and let there be a Stipend fix’d a little more adequate to the Office.
     I am now writing this Letter on the Secretary’s Table at Head Quarters—and have just return’d from viewing 35 Prisoners in the Yard taken this Morning at the Light House by a Party of our Forces. Last fast Day, a Detachment from the Army burnt the Light House and Since which Our Enemies have thought it necessary to rebuild it, or at least set up some temporary Substitute. They sent down a Number of Carpenters and a Party of Marines as a Guard, consisting of 1 Lieutenant 2 Sargents 2 Corporals and 28 Privates. Our Men made a Descent in a Number of Whale Boats from Nantasket, on the Light House Rocks, this Morning—and immediately attack’d the Enemy. They gave our People one Fire, by which we lost one Man, and then surrendered. Their Lieutenant was shot through the Head and they had three other Men kill’d. Our Men made 23 of the Marines Prisoners, 11 Artificers and 1 Tory. The infamous Abijah White was shot through the Back, and it is said is mortally wounded. Your very humble Servt.
     
      Wm. Tudor
     
     
      Your kind Wishes express’d in the Letter I just received demand my most grateful Acknowlegements.
     
    